     Case 2:20-cv-01664-TLN-KJN Document 23 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                              No. 2:20-cv-01664-TLN-KJN
12                        Plaintiff,
13           v.                                        ORDER
14    R. SINGH, et al.,
15                        Defendants.
16

17          Plaintiff Kohen Diallo Uhuru (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 9, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 11.) On January

23   6, 2021, Plaintiff filed Objections to the Findings and Recommendations (ECF No. 21), which

24   have been considered by the Court.

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

28   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
                                                       1
     Case 2:20-cv-01664-TLN-KJN Document 23 Filed 01/21/21 Page 2 of 2


 1   findings of fact to which no objection has been made, the Court assumes its correctness and

 2   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 3   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 4   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7   Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations filed October 9, 2020 (ECF No. 11), are adopted

 9   in full; and

10           2. All claims in Plaintiff’s Complaint, but for the claim alleging inadequate dental care

11   against Defendant Scamurra, are DISMISSED on grounds that they are improperly joined.

12           IT IS SO ORDERED.

13   DATED: January 19, 2021

14

15

16                                                           Troy L. Nunley
                                                             United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
